Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim calls for more talc than permitted by claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,16,17,20,22-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP07228764.
	The reference exemplifies (#5) a blend of 94.7 parts of a polycarbonate L-1225, 5 parts triphenyl phosphate (ie applicant’s “B”), 15 parts Metablen S2001, 40 parts talc (ie applicant’s “D”) and 0.3 parts PTFE (ie applicant’s “E”).
	Polycarbonate L-1225 is a bisphenol A based polycarbonate (see col 23 line 55-57 of Tokuda 5463013) which qualifies as applicant’s “A2”.
	Metablen S2001 is inherently is a core/shell graft based on polydimethylsiloxane (see col 12 line 55-59 of Nodera 6150443) which qualifies as applicant’s “C”.

     Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	B          5.3 parts phosphate flame retardant
	C          15.8 parts S-2001
D	  42.2 parts talc  
           E           0.32 parts PTFE

	The (B + C)/D ratio is 21.1/42.2 or 0.5.
	The amount of phosphate in this example is 5.3pph rather than applicant’s minimum of 8 per 100 PC. However, the reference (paragraph 9) does suggest higher amounts. Specifically, the amount of phosphate can be 1-10% of the polycarbonate + phosphate + PTFE.
	It would have been obvious to slightly increase the amount of phosphate in the cited example to 8 or 9 parts per 100 PC as this is directly suggested by the reference. At 8.5 parts of phosphate, the (B + C)  would be:  8.5 + 15.8 or 24.3 parts per 100 of polycarbonate.

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	The polycarbonate can be branched (paragraph 6).
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
An increase to 10 parts of phosphate flame retardant per 100 PC would also be obvious for the same reasons, and would result in a   (B + C)/D of (10 + 15.8)/42.2 of 0.61.
	

Claims 21 and 33 rejected under 35 U.S.C. 103 as being unpatentable over JP07228764 in view of Nakamura 2009/0215934.
	JP07228764 applies as explained above.
	JP07228764 (paragraph 13) suggests additives for its flame retarded talc filled polycarbonate compositions, but don’t specifically list phosphates. 
	Nakamura (paragraph 173,256, tables 6-9) show AX-71 from AKEDA as a stabilizer for similar flame retarded talc filled polycarbonate compositions. This is applicant’s preferred “F” (see table 1).
	It would have been obvious to add any common stabilizer known for polycarbonates into JP07228764’s compositions.


Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over JP07228764  in view of Wenz 2007/0225441.
	JP07228764 applies as explained above.
	 JP07228764 does not list railway car interiors as the use for the flame retarded talc filled polycarbonate compositions. 
	Wenz (paragraph 156) lists such a use for similar flame retarded talc filled polycarbonate compositions.
	It would have been obvious to form any common article from JP07228764’s compositions.


Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
Applicant argues that Nodera ‘443 and ‘456 do not have the minimum amount talc now required.
The newly cited reference does have applicant’s amount of talc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/18/22